Dismissed; Opinion Filed June 28, 2016.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-00650-CR
                                     No. 05-16-00651-CR
                                     No. 05-16-00652-CR
                                     No. 05-16-00653-CR
                               AARON MUNOZ, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                    On Appeal from the 291st Judicial District Court
                                 Dallas County, Texas
     Trial Court Cause Nos. F12-24624-U, F13-25152-U, F14-54112-U & F15-51997-U

                            MEMORANDUM OPINION
                        Before Justices Myers, Stoddart, and Whitehill
                                 Opinion by Justice Stoddart
       The Court has before it a motion to dismiss these appeals filed by Patty A. Tress. In the

motion, Tress states she appealed her court appointed attorney’s fees in these cases to the

Administrative Judge for Region One. When the Administrative Judge denied her appeal, a

Dallas County clerk “forwarded the motion and order for the appeal of attorney’s fees [to this

Court] erroneously and without knowledge or consent” of Tress.

       We grant Tress’s motion and dismiss these appeals.



Do Not Publish                                    /Craig Stoddart/
TEX. R. APP. P. 47                                CRAIG STODDART
160650F.U05                                       JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

AARON MUNOZ, Appellant                                On Appeal from the 291st Judicial District
                                                      Court, Dallas County, Texas
No. 05-16-00650-CR         V.                         Trial Court Cause No. F12-24624-U.
                                                      Opinion delivered by Justice Stoddart,
THE STATE OF TEXAS, Appellee                          Justices Myers and Whitehill participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 28th day of June, 2016.




                                                –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

AARON MUNOZ, Appellant                                On Appeal from the 291st Judicial District
                                                      Court, Dallas County, Texas
No. 05-16-00651-CR         V.                         Trial Court Cause No. F13-25152-U.
                                                      Opinion delivered by Justice Stoddart,
THE STATE OF TEXAS, Appellee                          Justices Myers and Whitehill participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 28th day of June, 2016.




                                                –3–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

AARON MUNOZ, Appellant                                On Appeal from the 291st Judicial District
                                                      Court, Dallas County, Texas
No. 05-16-00652-CR         V.                         Trial Court Cause No. F14-54112-U.
                                                      Opinion delivered by Justice Stoddart,
THE STATE OF TEXAS, Appellee                          Justices Myers and Whitehill participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 28th day of June, 2016.




                                                –4–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

AARON MUNOZ, Appellant                                On Appeal from the 291st Judicial District
                                                      Court, Dallas County, Texas
No. 05-16-00653-CR         V.                         Trial Court Cause No. F15-51997-U.
                                                      Opinion delivered by Justice Stoddart,
THE STATE OF TEXAS, Appellee                          Justices Myers and Whitehill participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 28th day of June, 2016.




                                                –5–